              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00290-MR-WCM


CALDWELL WRIGHT                 )
ENTERPRISES, INC.,              )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
AVADIM HEALTH, INC.,            )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s Motion to

Confirm Arbitration Award as Judgment of the Court [Doc. 56] and the

Plaintiff’s Notice of Defendant’s Bankruptcy [Doc. 60].

      On May 20, 2021, the Defendant filed a Motion to Confirm Arbitration

Award as Judgment of the Court.         [Doc. 56].   On May 31, 2021, the

Defendant filed for bankruptcy protection in the United States Bankruptcy

Court for the District of Delaware. [Doc. 60-1]. Accordingly, this action is

automatically stayed. See 11 U.S.C. § 362(a)(1) (providing that a bankruptcy

petition operates as an automatic stay of “the commencement or

continuation . . . of a judicial, administrative, or other action or proceeding

against the debtor”). The Plaintiff shall have fourteen (14) days from the date


     Case 1:18-cv-00290-MR-WCM Document 62 Filed 06/15/21 Page 1 of 2
that such stay is lifted to respond to the Defendant’s Motion to Confirm

Arbitration Award.

      Accordingly, IT IS, THEREFORE, ORDERED that this action is hereby

STAYED until further Order of the Court.

      IT IS FURTHER ORDERED that the parties shall file a status report

with the Court every ninety (90) days until such time as the bankruptcy matter

is closed.

      IT IS FURTHER ORDERED that the Plaintiff shall have fourteen (14)

days from the date that this stay is lifted to respond to the Defendant’s Motion

to Confirm Arbitration Award.

      IT IS SO ORDERED.           Signed: June 15, 2021




                                        2



     Case 1:18-cv-00290-MR-WCM Document 62 Filed 06/15/21 Page 2 of 2
